DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RETCNICK FAUSTEN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3395

                           [February 6, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph G. Marx, Judge;
L.T. Case No. 502018CF011782A.

   Retcnick Fausten, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.